Title: To Thomas Jefferson from Eleuthère Irenée Du Pont, 25 December 1806
From: Du Pont, Eleuthère Irenée
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            Eleutherian mills Decemb. 25 1806.
                        
                        J’ai reçu la lettre que vous m’avez fait l’honneur de m’adresser pour Mr. Provenchere et la lui ai remise à
                            lui même. Permettez moi de Saisir cette occasion de vous offrir l’hommage du profond respect avec lequel j’ai l’honneur
                            d’etre, 
                  Monsieur le President, Votre très humble et très obeissant Serviteur
                        
                            E. I. duPont de Nemours.
                        
                    